Citation Nr: 0640173	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-06 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
syncopal attacks, currently rated as 20 percent disabling.

2.  Entitlement to service connection for sleep apnea, to 
include as due to service-connected syncopal attacks.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1957 to December 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and March 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a March 2005 
personal hearing at the RO with regard to his increased 
rating claim.  The veteran failed to report to a February 
2006 Board hearing.


FINDINGS OF FACT

1.  The veteran's service-connected syncopal attacks are 
productive of no more than three minor seizures in the last 
year.

2.  There is no clinical evidence or opinion of record 
indicating the veteran currently has sleep apnea due to his 
service in the military or his service-connected syncopal 
attacks.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for syncopal attacks have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5999, 8911 (2006).

2.  Sleep apnea was not incurred in or aggravated by service 
nor is sleep apnea proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, VCAA notice was timely as to both issues on appeal as 
VCAA notice as to the increased rating claim was issued in 
October 2003 and a rating decision was issued on the 
increased rating claim in February 2004 and VCAA notice as to 
the service connection claim was issued in August 2004 and a 
rating decision was issued on the service connection claim in 
March 2005.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In October 2003 and August 2004 letters, VA informed the 
veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the documents, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The Board also notes that the documents 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have.  Moreover, the August 
2004 letter expressly advised the veteran to submit any 
relevant evidence in his possession.  Thus, the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the issues decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his increased rating and service 
connection claims through the October 2003 and August 2004 
letters.  However, no notice was provided regarding the 
criteria necessary to establish an effective date.  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of any 
error in notice.  Moreover, as the decision finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher disability rating and his claim for entitlement 
to service connection, any question as to the appropriate 
effective dates to be assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and VA medical records.  The Board notes that 
the veteran has been afforded several VA examinations in 
connection with his claims; thus, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide these claims.  See 38 C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.  In view of the foregoing, the Board finds that VA 
has fulfilled its duty to notify and assist the veteran in 
the claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected syncopal attacks disability 
has been rated as analogous to the criteria for epilepsy 
found at 38 C.F.R. § 4.124(a), Diagnostic Code 8911.  See 38 
C.F.R. § 4.20 (When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but also 
the anatomical localization and symptomatology are closely 
analogous.).

Diagnostic Code 8911 provides that a 20 percent disability 
rating is warranted when there is at least one major seizure 
in the last two years; or at least two minor seizures in the 
last six months.  A 40 percent disability rating is warranted 
when there is at least one major seizure in the last six 
months or two in the last year; or averaging at least five to 
eight minor seizures weekly.  Note (1) defines major seizures 
as characterized by the generalized tonic-clonic convulsion 
with unconsciousness.  Note (2) defines minor seizures as a 
brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal) or sudden jerking 
movements of the arms, trunk or head (myoclonic type) or 
sudden loss of postural control (akinetic type).  38 C.F.R. 
§ 4.124(a), Diagnostic Code 8911.

The medical evidence of record includes a November 2003 VA 
examination report which shows that the veteran reported two 
blackout spells in 1959 and 1963 and stated that he has not 
had another blackout spell like those in 40 years.  He 
reported that he might have blacked out while driving in 
1975.  Additionally, the veteran reported two or three 
episodes over the last year where he will fall asleep 
momentarily or for several minutes during waking hours.  The 
examiner's diagnosis was history of syncopal episode (x2), 
unknown etiology.

Private medical records from 1990 to 2003 and VA treatment 
records from 2003 to 2005 show that although the veteran 
continued to report a history and symptoms consistent with 
the history and symptoms he reported at the November 2003 VA 
examination, none of the treatment records show any current 
treatment for syncopal attacks.

When examined in April 2005, the veteran denied having any 
recent syncope.  He related that he was not receiving any 
treatment for syncope and that he was not being followed by 
his physician for any recent problems due to syncope.  The 
veteran reported that he had episodes where he would doze off 
while driving, but that he was never in an accident due to 
this.  The examiner diagnosed the following: no seizure 
disorder; past syncopal episodes have required no specific 
treatment and have resulted in no injuries; no recent syncope 
reported at this examination; and no treatment for syncope at 
this examination.

After viewing the medical evidence in the light most 
favorable to the veteran and finding that the episodes of 
momentarily falling asleep during waking hours can be 
characterized as "minor seizures" associated with his 
service-connected syncopal disability, the Board finds that a 
disability rating in excess of 20 percent is not warranted.  
As noted above, a disability rating in excess of 20 percent 
requires at least one major seizure in the last six months or 
two in the last year or an average of five to eight minor 
seizures weekly.  By the veteran's own admission, he only has 
two or three minor seizures a year and there is absolutely no 
medical evidence demonstrating that the veteran has suffered 
from any major seizures in the last 40 years.  Additionally, 
it is interesting that the veteran has not been treated, 
including being prescribed any medication for the condition, 
and has not been injured as a result of the condition.  The 
outpatient treatment reports submitted by the veteran are 
negative for any history or treatment for syncope.  Given the 
foregoing, a disability rating in excess of 20 percent for 
the veteran's service-connected syncopal attacks is not 
warranted.

Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  

Postservice medical records show that the veteran has a 
current diagnosis of sleep apnea.  Sleep apnea was diagnosed 
several years following the veteran's discharge from service.  
The veteran's service medical records fail to document any 
complaints or diagnoses related to sleep apnea.  
Additionally, the veteran's December 1963 discharge 
examination report shows no diagnosis of sleep apnea.  There 
is also no medical evidence of record which etiologically 
links the veteran's current sleep apnea to his active duty 
service.  As such, the Board finds that a preponderance of 
the evidence is against a finding that service connection for 
sleep apnea on a direct service connection basis is 
warranted.  

Nevertheless, the veteran alleges that his current sleep 
apnea is a result of his service-connected syncopal attacks.  
The Board notes that where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

To this end, there is one medical opinion of record which 
addresses the etiology of the veteran's sleep apnea.  The 
April 2005 VA examination report shows that after examining 
the veteran, it was the physician's opinion that the 
veteran's current sleep apnea was not secondary to his 
service-connected syncopal attacks.  The examiner stated that 
no relationship was identified between his syncope and his 
sleep apnea.  The examiner noted that syncope is not a 
respiratory disorder and that the veteran's episodes of 
syncope were not associated with any respiratory symptoms.  
There are no contrary medical opinions of record.  As such, 
the preponderance of the evidence is against a finding that 
the veteran's current sleep apnea is secondary to his 
service-connected syncopal attacks.  Therefore, entitlement 
to service connection for sleep apnea on a secondary service 
connection basis is also not warranted.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected syncopal attacks is denied. 

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected syncopal attacks, is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


